Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered February 6, 2013. The order denied the motion of plaintiff for recusal.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff contends on appeal that Supreme Court erred in denying her recusal motion. It is well established that, “[a]bsent a legal disqualification under Judiciary Law § 14, a Trial Judge is the sole arbiter of recusal ... A court’s decision in this respect may not be overturned unless it was an abuse of discretion” (People v Moreno, 70 NY2d 403, 405-406 [1987]). Contrary to plaintiffs contention, we conclude that the court did not abuse its discretion in denying the motion (cf. People v Warren, 100 AD3d 1399, 1400 [2012]). Plaintiffs allegations that the court exhibited bias in favor of defendants and prejudice against her are contradicted by the record.
Present — Scudder, P.J., Centra, Peradotto, Carni and Sconiers, JJ.